PER CURIAM.
Upon consideration of the petitioners’ motion for leave to file their petition for a writ of mandamus and of the said petition and the exhibits appended thereto and the statement in support thereof;
And it appearing that in remanding the cause entitled “Hall-Tate .Manufacturing Company v. Stein’s Stores, Inc., and Amalgamated Clothing Workers of America” to the Chancery Court of the State of Tennessee, at Knoxville, Knox 'County, Tennessee, the said district judge found that the said Chancery Court had previously acquired jurisdiction in rem and concluded as a matter of law that it was therefore not necessary to determine whether the requisite diversity of citi2;enship between the parties existed;
And it further appearing that a writ of mandamus is not available to review the legal conclusions of a district court in remanding a cause to a state court. 28 U.S.C. § 1447(d); Kloeb v. Armour & Co., 311 U.S. 199, 61 S.Ct. 213, 85 L.Ed. 124;
The petitioners’ motion for leave to file their petition for mandamus is denied.